OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06106 Pioneer Mid Cap Value Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: January 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Mid-Cap Value Fund Schedule of Investments1/31/12 Shares Value COMMON STOCKS - 98.1 % Energy - 6.4 % Integrated Oil & Gas - 2.3 % Murphy Oil Corp. $ QEP Resources, Inc. $ Oil & Gas Drilling - 1.8 % Ensco Plc $ Nabors Industries, Inc. * $ Oil & Gas Exploration & Production - 1.7 % Noble Energy, Inc. $ Oil & Gas Refining & Marketing - 0.6 % Valero Energy Corp. $ Total Energy $ Materials - 5.0 % Diversified Chemical - 1.6 % LyondellBasell Industries NV $ PPG Industries, Inc. $ Specialty Chemicals - 3.4 % Albemarle Corp. $ Celanese Corp. Ecolab, Inc. $ Total Materials $ Capital Goods - 8.5 % Aerospace & Defense - 1.8 % Spirit Aerosystems Holdings Inc. * $ Construction & Engineering - 2.6 % Fluor Corp. $ KBR Inc. $ Construction & Farm Machinery & Heavy Trucks - 0.8 % Cummins, Inc. $ Industrial Machinery - 3.3 % Idex Corp. $ SPX Corp. Stanley Black & Decker, Inc. $ Total Capital Goods $ Commercial Services & Supplies - 2.9 % Environmental & Facilities Services - 1.8 % Republic Services, Inc. $ Human Resource & Employment Services - 1.1 % Towers Watson & Co. $ Total Commercial Services & Supplies $ Transportation - 1.7 % Airlines - 1.7 % Southwest Airlines Co. $ Total Transportation $ Automobiles & Components - 1.2 % Motorcycle Manufacturers - 1.2 % Harley-Davidson, Inc. $ Total Automobiles & Components $ Consumer Durables & Apparel - 1.8 % Apparel, Accessories & Luxury Goods - 1.3 % Hanesbrands Inc. * $ Homebuilding - 0.5 % Toll Brothers, Inc. * $ Total Consumer Durables & Apparel $ Consumer Services - 1.8 % Hotels, Resorts & Cruise Lines - 1.0 % Wyndham Worldwide Corp. $ Specialized Consumer Services - 0.8 % Sotheby's Holding Inc. $ Total Consumer Services $ Retailing - 4.2 % Apparel Retail - 1.5 % Guess?, Inc. $ Department Stores - 1.4 % Kohl's Corp. $ Specialty Stores - 1.3 % Staples Inc. $ Total Retailing $ Food & Drug Retailing - 1.0 % Drug Retail - 1.0 % CVS/Caremark Corp. $ Total Food & Drug Retailing $ Food Beverage & Tobacco - 4.6 % Distillers & Vintners - 1.3 % Constellation Brands, Inc. * $ Packaged Foods & Meats - 3.3 % Campbell Soup Co. $ Sara Lee Corp. The J.M. Smucker Co. $ Total Food Beverage & Tobacco $ Household & Personal Products - 1.1 % Household Products - 1.1 % Church & Dwight Co, Inc. $ Total Household & Personal Products $ Health Care Equipment & Services - 3.3 % Managed Health Care - 3.3 % AETNA, Inc. $ CIGNA Corp. Humana, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals & Biotechnology - 3.6 % Life Sciences Tools & Services - 0.8 % Agilent Technologies, Inc. $ Pharmaceuticals - 2.8 % Teva Pharmaceutical Industries Ltd. $ Watson Pharmaceuticals, Inc. * $ Total Pharmaceuticals & Biotechnology $ Banks - 8.3 % Diversified Banks - 1.1 % Comerica, Inc. $ Regional Banks - 7.2 % CIT Group, Inc. * $ City National Corp. KeyCorp PNC Bank Corp. SunTrust Banks, Inc. $ Total Banks $ Diversified Financials - 6.8 % Asset Management & Custody Banks - 2.0 % Ameriprise Financial, Inc. $ Consumer Finance - 3.1 % Capital One Financial Corp. $ Discover Financial Services LLC $ Specialized Finance - 1.7 % Moody's Corp. $ Total Diversified Financials $ Insurance - 8.6 % Insurance Brokers - 1.4 % Aon Corp. $ Life & Health Insurance - 3.2 % Aflac, Inc. $ UNUM Group $ Multi-Line Insurance - 1.1 % Hartford Financial Services Group, Inc. $ Property & Casualty Insurance - 2.9 % Allstate Corp. $ Axis Capital Holdings Ltd. $ Total Insurance $ Real Estate - 8.3 % Industrial Real Estate Investment Trust - 1.1 % First Potomac Realty Trust $ Mortgage Real Estate Investment Trust - 1.0 % Annaly Capital Management, Inc. $ Office Real Estate Investment Trust - 2.0 % BioMed Property Trust, Inc. $ Boston Properties, Inc. $ Residential Real Estate Investment Trust - 1.0 % Equity Residential Property Trust, Inc. $ Retail Real Estate Investment Trust - 1.6 % Kimco Realty Corp. $ Specialized Real Estate Investment Trust - 1.6 % Host Hotels & Resorts, Inc. $ Total Real Estate $ Software & Services - 4.3 % Application Software - 1.6 % Compuware Corp. * $ Data Processing & Outsourced Services - 1.1 % Verifone Holdings, Inc. * $ Systems Software - 1.6 % Rovi Corp. * $ Total Software & Services $ Technology Hardware & Equipment - 4.0 % Communications Equipment - 1.4 % Juniper Networks Inc. * $ Computer Storage & Peripherals - 1.2 % NETAPP Inc. * $ Technology Distributors - 1.4 % Arrow Electronics, Inc. * $ Total Technology Hardware & Equipment $ Semiconductors - 2.7 % Semiconductor Equipment - 1.3 % ASM Lithography Holdings NV $ Semiconductors - 1.4 % Analog Devices, Inc. $ Total Semiconductors $ Telecommunication Services - 1.1 % Integrated Telecommunication Services - 1.1 % CenturyLink, Inc. $ Total Telecommunication Services $ Utilities - 7.0 % Electric Utilities - 2.7 % Northeast Utilities Corp. $ PPL Corp. $ Multi-Utilities - 4.3 % Ameren Corp. $ CMS Energy Corp Consolidated Edison, Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost$1,189,747,255) $ TEMPORARY CASH INVESTMENTS - 2.2 % Repurchase Agreement - 2.2 % Deutschebank, 0.2%, dated 1/31/12, repurchase price of $14,765,000 plus accrued interest on 2/1/12 collateralized by the following: $7,707,293 U.S. Treasury Strip, 0.0%, 11/15/14-11/15/40 $7,398,505 U.S. Treasury Bond, 3.125-9.0%, 11/15/18-11/15/41 $ TD Securities, Inc., 0.18%, dated 1/31/12, repurchase price of $14,765,000 plus accrued interest on 2/1/12 collateralized by $15,060,307 U.S. Treasury Bond, 2.375%, 1/15/27 Total Repurchase Agreement $ TOTAL TEMPORARY CASH INVESTMENTS (Cost$29,530,000) $ TOTAL INVESTMENT IN SECURITIES - 97.3 % (Cost$1,217,304,420) (a) $ OTHER ASSETS AND LIABILITIES - (0.3) % $ TOTAL NET ASSETS - 100.0 % $ (A.D.R.) American Depositary Receipt * Non-income producing security. (a) At January 31, 2012, the net unrealized gain on investments based on cost for federal income tax purposes of $1,221,452,951 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3.See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of January 31, 2012, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $ 1,300,103,330 $- $- $ 1,300,103,330 Temporary Cash Investments - - Total $ 1,300,103,330 $ 29,530,000 $- $ 1,329,633,330 ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive officer or officers and principal financial officer or officers, or persons performing similar functions, about the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Act (17 CFR 270.30a-2). Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Mid Cap Value Fund By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr, President Date March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr., President Date March 30, 2012 By (Signature and Title)* /s/ Mark Bradley Mark Bradley, Treasurer Date March 30, 2012 * Print the name and title of each signing officer under his or her signature.
